Citation Nr: 1446096	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-20 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for the residuals of an injury to the left index finger.

2.  Entitlement to service connection for a left arm and hand condition, including as secondary to the injury of the left index finger.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to December 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran has asserted that his left index finger injury has caused him to have difficulty obtaining and maintaining gainful employment.  Accordingly, a claim for entitlement to a TDIU has been inferred, as reflected above.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Unfortunately, a remand is necessary in this case.  The Board regrets the delay.

The Veteran's service-connected left index finger was last examined in November 2009.  As that was nearly five years ago, and because the report does not provide adequate information upon which to rate the Veteran's disability, an updated examination should be scheduled.  

In regards to the Veteran's claim for service connection of a left hand and arm condition, additional medical comment is necessary.  The Veteran has asserted that he has had continuous pain and weakness in the left hand and arm since service.  He alleges that his in-service injury included an injection of lead paint, and that lead paint eventually causes nerve damage.  He has further submitted evidence from his private physician, Dr. Spiegel, who indicated the Veteran has left upper extremity reflex sympathy dystrophy that is connected to the accident in service.  Dr. Spiegel's opinion, however, does not contain explanatory rationale.  The June 2010 VA examination opinion contains a well-reasoned opinion that the Veteran's left cervical and ulnar neuropathies are not related to the left index finger injury, but there is no discussion of the Veteran's reflex sympathy dystrophy.  Accordingly, an updated medical opinion that takes into account the Veteran's complaints of persistent problems since service and his private physician's diagnosis must be obtained.

As the claim for a TDIU is inextricably intertwined with the other two issues under appeal, that matter is also remanded.  The Veteran should be provided the appropriate notice for substantiating such a claim. 

Finally, additional records should also be obtained, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice regarding the claim for a TDIU.  Also, provide him with a formal application for a TDIU and request that he complete and return the form.

2.  Contact the NPRC, and/or any other appropriate source, and request a complete copy of the Veteran's service treatment records, to include all clinical records; as well as all in-patient records associated with his hospitalization at the Naval Hospital in Portsmouth, VA in September 1973.

3.  Make arrangements to obtain the Veteran's complete treatment records from Mitchell Rosen, M.D., dated since November 2009.

4.  Make arrangements to obtain the Veteran's complete treatment records from Michael Spiegel, M.D.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his residuals of an injury to the left index finger.  All indicated tests should be completed and all relevant clinical findings reported.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible.  

The examiner must distinguish between symptoms resulting from the Veteran's service-connected residuals of an injury to the left index finger and those resulting from any nonservice-connected disorder(s).  If certain symptomatology cannot be disassociated from one disorder or another, the examiner should so specify.

The examiner must describe the functional impairment caused solely by the left index finger disorder.  The examiner is asked to take a detailed history on the Veteran's employment history, education, and training. The examiner is asked to provide an opinion on the types of work (if any) the Veteran could undertake, as well as provide examples.

Complete rationales must be provided for the examiner's opinion(s).

6.  Schedule the Veteran for an appropriate VA examination of his left arm and hand.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays, should be performed.

The examiner should identify all current left arm and hand disorders found to be present, i.e., reflex sympathetic dystrophy, osteoarthritis and/or osteopenia of the left hand, cubital tunnel syndrome, ulnar nerve neuropathy, etc.

For EACH diagnosed disability of the left arm/hand, the examiner should provide the following opinions:

(i) Is it at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to the injury of the Veteran's left index finger in July 1973, including as due to any lead poisoning?  

The following pertinent information is highlighted for the examiner's benefit:

a.  In July 1973, the Veteran's left finger was accidentally injected with red lead paint/primer from a pressure/paint gun.  He developed a secondary infection with beginning lymphangitis of the left arm.  The infection was cleared by incision and drainage of the infected paint particles that had lodged in the distal phalanx area.  

b.  Since at least 2004, the evidence of record shows that the Veteran has been diagnosed with cervical radiculopathy, ulnar neuropathy, and cubital tunnel syndrome.

c.  Since at least 2010, the evidence of record shows that he has been diagnosed with left upper extremity reflex sympathy dystrophy (which his private physician has said is connected to the injury in service), and osteopenia and osteoarthritis of the left hand.  

d.  The Veteran has stated he has had pain and weakness in his left arm and hand since the injury occurred in 1973.  He claims that the lead in the paint/primer has caused him to have nerve damage. 

(ii) If it is determined that the left arm/hand disorder(s) are not related to the Veteran's active service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left arm/hand disorder was either (a) caused by, or (b) aggravated by, the service-connected left index finger disorder.

Complete rationales must be provided for the examiner's opinion(s).

7.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the examiners for corrective action.

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

